9 N.Y.3d 839 (2007)
THE PROMENADE et al., Respondents,
v.
SCHINDLER ELEVATOR CORPORATION et al., Defendants.
THE GLICK ORGANIZATION et al., Third-Party Plaintiffs,
v.
A-WACHSBERGER ROOFING & SHEET METAL WORK INC. et al., Third-Party Defendants, and
DE-CON MECHANICAL CORP., Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Submitted May 21, 2007.
Decided June 28, 2007.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.